Citation Nr: 1627627	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-26 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits resulting from an April 2014 rating decision.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from August 1984 to December 1993.  The appellant, an attorney, represents the Veteran before the Department of Veterans Affairs (VA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which found that the appellant was not entitled to attorney fees for past-due benefits arising from an April 2014 rating decision that granted the Veteran service connection for posttraumatic stress disorder (PTSD), assigning an initial 70 percent disability rating.


FINDINGS OF FACT

1.  In May 2011, VA received a completed VA Form 21-22a executed by the Veteran in favor of the appellant.  In June 2011, VA received a completed fee agreement between the Veteran and the appellant.

2.  In July 2012, VA received the Veteran's claim for service connection for PTSD.

3.  In an August 2013 provisional rating decision, the RO denied the Veteran's claim for service connection for PTSD.  In a notification letter that accompanied the provisional decision, the RO informed the Veteran that the decision was provisional and based on evidence currently of record; it told him to submit any additional pertinent evidence within one year and instructed him as to how to request that the RO issue a final decision that would be subject to appeal.

4.  The Veteran did not request that the RO issue him a final decision and in January 2014, the appellant submitted what she identified as a "Notice of Disagreement" with the August 2013 provisional rating decision.

5.  In April 2014, the RO issued a rating decision granting the Veteran's claim for service connection for PTSD.  The notice letter appended to that rating decision provided the Veteran with notice of his appellate rights with respect to the decision.

6.  The August 2013 provisional rating decision was not a final decision as to the issue of entitlement to service connection for PTSD.

7.  There was never a valid notice of disagreement filed in connection with the Veteran's July 2012 claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for the payment of attorney fees from past-due benefits based on the April 2014 grant of service connection and award of an initial 70 percent disability rating for PTSD have not been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather is seeking a decision regarding how benefits will be distributed under another Chapter (i.e., Chapter 59).  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nevertheless, the Board notes that the appellant in this case has been afforded appropriate notice and assistance.  She was provided a statement of the case in June 2014 that advised her of the reasons and bases for the RO's decision and provided her with the full text of the appropriate regulations.  She was also afforded an appropriate opportunity to respond before the case was presented to the Board for adjudication.  Furthermore, the appellant is an attorney who represents veterans in their own appeals before VA; thus, she is presumed knowledgeable of the applicable laws and regulations and of the right to testify at a hearing, but she did not request a hearing.  In sum, the Board finds that no further action is necessary here under VA's duties to notify and assist.

Criteria & Analysis

A claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a).  An attorney may charge a fee for such representation only if specified statutory and regulatory criteria are satisfied. 

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, a Notice of Disagreement has been filed with respect to that decision on or after June 20, 2007, and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1).  Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  See 38 C.F.R. § 14.636(e), (f).

As an initial matter, the Board finds that the Veteran's appointment of the appellant as his attorney is valid pursuant to a VA Form 21-22a received by VA in May 2011. Moreover, the Veteran and the appellant have a valid fee agreement, which was dated and received by VA in June 2011. Cf. 38 C.F.R. §§ 14.636(g), (h). Furthermore, as is the case here, fees which do not exceed 20 percent of any past-due benefits awarded are presumed reasonable. 38 C.F.R. § 14.636(f).

In July 2012, the Veteran submitted a claim for service connection for PTSD.  The RO issued a provisional rating decision in August 2013 denying the claim and that was based on available evidence.  In the notification letter provided to the Veteran and the appellant with the decision, the RO identified it as a "provisional decision that is based on the evidence currently in VA's possession."  The notification letter informed the Veteran that if he wished to submit further evidence, he had one year period in which to do so, after which time the RO would issue a final rating decision.  The letter also gave clear instructions as to the actions the Veteran should take if he wished the RO to issue a final rating decision, including notification of his appellate rights, prior to the expiration of the one-year period.  

In January 2014, in response to the provisional decision and notice letter, the appellant-the Veteran's attorney-submitted what she labeled a "Notice of Disagreement."  In that correspondence, the appellant also submitted new evidence relating to the Veteran's claim for service connection for PTSD.  The RO then issued the Veteran a rating decision in April 2014 in which it granted service connection for PTSD, based in part on the evidence submitted by the appellant in January 2014, which the RO stated had triggered a "special review" of his claim prior to the expiration of the one-year provisional period.  The notice letter appended to the April 2014 rating decision included notice to the Veteran concerning his rights to appeal the decision.  Also in April 2014, the RO denied the appellant's claim for attorney fees stemming from the grant of service connection for PTSD, noting that the August 2013 rating decision had not been a final decision, merely a provisional rating decision, and that the January 2014 correspondence from the appellant had thus not been a valid notice of disagreement, as the issue was not ripe for appeal at the time.

Upon reviewing the record as set forth above, the Board finds that despite the January 2014 correspondence from the appellant, there was never a valid notice of disagreement filed in connection with the Veteran's claim of service connection for PTSD because there was no appealable decision.  The appellant argues that the January 2014 correspondence functioned as a notice of disagreement in that the letter expressed the Veteran's disagreement with the denial of his claim, and that because her January 2014 action resulted in the award of service connection for PTSD with corresponding benefits for the Veteran, she should be compensated under 38 C.F.R. § 14.636.  However, merely labeling the letter a "notice of disagreement" does not make it so, nor does such a statement retroactively render the August 2013 decision a final decision subject to appeal.  This fact was clearly stated in the notification letter appended to the August 2013 provisional decision.  See VBA Letter 20-13-07 (June 21, 2013) (establishing a special initiative to issue provisional rating decisions for longstanding pending claims, including a provision that claimants could request finalization of the decisions or wait one year for final rating decisions to be issued).  

The provisional determination was made with an awareness that the record was incomplete.  The Veteran was informed of the reason for the denial and granted a one year period to submit additional evidence to supplement the claim or request a final decision to appeal.  It was clear from the action taken that the determination made in August 2013 was not ultimate and was not subject to appeal.  

The United States Court of Appeals for Veterans Claims (Court) has held that "for an RO decision to be effective, the RO must provide notice in accordance with section 5104(a)."  Sellers v. Shinseki, 25 Vet. App. 265, 274 (2012) (establishing that a "decision of a duly constituted rating agency ... shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104") (emphasis added).  Such notice must, among other things, be "provide[d] to the claimant and the claimant's representative and include an explanation of the procedure for obtaining review of the decision."  Id. (citing 38 U.S.C.A. § 5104(a)).  In implementing 38 US.C.A. § 5104, 38 C.F.R. § 3.103(f) clearly requires that to be compliant, such notice must inform the Veteran not only of the decision reached by the RO but also specifically of "the right to initiate an appeal by filing a Notice of Disagreement, which will entitle the individual to a Statement of the Case for assistance in perfecting an appeal."   

In this case, the Veteran received the August 2013 provisional rating decision and the corresponding notification letter informed him that the decision was provisional, not final, in nature.  There was no explanation of the procedure for obtaining review of the decision as contemplated by 38 U.S.C.A. § 5104(a) and 38 C.F.R. § 3.103(f) and required by Sellers for recognition of a rating decision as "final and binding."  The letter notified the Veteran that in order to obtain a final rating decision on his claim, including notice of his appellate rights, he must submit a statement to the RO indicating his desire to have the decision finalized.  The Veteran did not undertake this step.  Further, no discussion of the Veteran's right to file a notice of disagreement or receive a statement of the case to assist in perfecting his appeal was provided in August 2013, or at any time prior to the April 2014 rating decision granting the Veteran's claim.  Unlike in Sellers, where the presumption of regularity attached to a missing notification letter, in this case the August 2013 notification letter is of record and clearly puts the Veteran-and the appellant, as his representative-on notice that the decision was not final or subject to appeal at that point.

Thus, and pursuant to VBA Notice Letter 20-13-07 establishing the parameters of the "provisional decision" program and the requirements of 38 U.S.C.A. § 5104(a) and 38 C.F.R. §§ 20.200 and 20.201 (2015), the Board concludes that no valid notice of disagreement was filed, as the August 2013 provisional rating decision was not a final decision that was subject to appeal at the time the January 2014 correspondence was submitted.
 
The Board has also considered the appellant's arguments to the effect that, because she worked diligently on the appellant's claim and her efforts were crucial to the correct disposition of such claim, she should be compensated accordingly for her efforts.  Regardless of the actual level that the appellant may have contributed to the ultimate award of service connection, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).

Under these circumstances, there is no legal basis upon which to award attorney fees from past due benefits resulting from the award of service connection for PTSD.  The appeal is denied.  38 U.S.C.A. §§ 5104, 5904(c) (West 2014); 38 C.F.R. §§ 14.636 (2015).


ORDER

Eligibility for payment of attorney fees from past-due benefits resulting from an April 2014 rating decision is not established.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


